Name: Council Regulation (EEC) No 3439/82 of 14 December 1982 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/4 Official Journal of the European Communities 23 . 12 . 82 COUNCIL REGULATION (EEC) No 3439/82 of 14 December 1982 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas this rule shows itself to be inappropriate where a producer Member State does not apply mone ­ tary compensatory amounts, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the work on the proposal for the Council Regulation on monetary compensatory amounts, submitted by the Commission on 20 February 1980 and amended by it on 30 January 1981 following the accession of Greece, has not yet been completed ; whereas in the meantime, however, the rules in force should be adapted, for a limited period to current circumstances ; Whereas Article 2 (4) of Regulation (EEC) No 974/71 (2), as last amended by Regulation (EEC) No 987/79 (3), lays down that the monetary compensatory amount to be applied in the wine sector by Member States with depreciated currencies shall be that of the Member State in question for the wine concerned, less the lowest monetary compensatory amount of the Member States with depreciated currencies for the same wine ; In Article 2 (4) of Regulation (EEC) No 974/71 , the following subparagraph shall be added : 'This rule shall not apply where a producer Member State does not apply negative monetary compensatory amounts .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply throughout January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1982 . For the Council The President N. A. KOFOED (') OJ No C 234, 15 . 9 . 1981 , p . 90 . (2) OJ No L 106, 12. 5 . 1971 , p . 1 . (3) OJ No L 123, 19 . 5 . 1979, p . 9 .